Mr. Justice Thornton delivered the opinion of the Court: This suit was instituted upon a written contract tó deliver corn, and damages are claimed for its breach. A plea of tender was interposed, averring a tender of money after the commencement of the suit, to which a demurrer was sustained. The damages to be recovered were for a breach of the contract, and were unliquidated. In such case this court has decided, in Cilley v Hawkins, 48. Ill. 309, that a plea of tender is not a good plea, either at common law or under our statute. The demurrer was properly sustained, and the judgment is affirmed. Judgment affirmed.